Pursuant to Ind.Appellate Rule 65(D),                             Jun 21 2013, 5:53 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                             ATTORNEYS FOR APPELLEE:

CARA SCHAEFER WIENEKE                               GREGORY F. ZOELLER
Wieneke Law Office                                  Attorney General of Indiana
Plainfield, Indiana
                                                    MICHAEL GENE WORDEN
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

MARK A. SHEESE,                                     )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 84A01-1301-CR-18
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                        APPEAL FROM THE VIGO SUPERIOR COURT
                              The Honorable David R. Bolk, Judge
                     Cause Nos. 84D03-1008-FD-2636, 84D03-0908-FC-2393


                                          June 21, 2013

                MEMORANDUM DECISION - NOT FOR PUBLICATION

MAY, Judge
        Mark Sheese appeals the revocation of his probation. He presents one issue for our

review: whether the trial court abused its discretion when it ordered him to serve executed

the four years that remained on his sentence. We affirm.

                          FACTS AND PROCEDURAL HISTORY

        On November 15, 2011, Sheese pled guilty to one count of Class D felony domestic

battery1 and one count of Class D felony failure to register as a sex offender.2 Pursuant to the

plea agreement, Sheese was sentenced to six years, with four years and 330 days suspended

to probation. On August 6, 2012, the State petitioned to revoke probation, alleging Sheese

had committed one count of Class D felony domestic battery,3 one count of Class A

misdemeanor resisting law enforcement,4 one count of Class B misdemeanor false

informing,5 and one count of Class B misdemeanor public intoxication.6 The trial court found

Sheese in violation of probation and ordered him incarcerated for the remaining four years of

his sentence.

                                DISCUSSION AND DECISSION

        Probation is a matter of grace to which a defendant has no entitlement, Smith v. State,

963 N.E.2d 1110, 1112 (Ind. 2012), as is the trial court’s consideration and imposition of any

alternatives to incarceration. Monday v. State, 671 N.E.2d 467, 469 (Ind. Ct. App. 1996). A

trial court may revoke probation after the State shows by a preponderance of the evidence


1
  Ind. Code § 35-42-2-1.3(a) and 35-42-2-1.3(b)(2).
2
  Ind. Code § 11-8-8-17(a)(5).
3
  Ind. Code § 35-42-2-1.3.
4
  Ind. Code § 35-44.1-3-1.
5
  Ind. Code § 35-44.1-2-3.
6
  Ind. Code § 7.1-5-1-3.
                                                      2
that a condition of probation has been violated during the probationary period, and that

violation warrants revocation. Alford v. State, 965 N.E.2d 133, 134-35 (Ind. Ct. App. 2012).

The State’s burden to prove a violation is satisfied when the probationer admits to the

violation. Id. On such a showing, the trial court may order the execution of the entire

sentence that was suspended at the time of the initial hearing. Ind. Code § 35-38-2-3(h)(3);

Stephens v. State, 818 N.E.2d 936, 942 (Ind. 2004). As Sheese admitted he violated the

terms of his probation, the sole issue for our consideration is whether the trial court abused

its discretion when it ordered Sheese to serve the remainder of his suspended sentence

incarcerated.

       An abuse of discretion occurs when the trial court’s decision is clearly against the

logic and effect of the facts and circumstances before the court. Prewitt v. State, 878 N.E.2d

184, 188 (Ind. 2007). On review, we look to the evidence most favorable to the State without

reweighing evidence or judging witness credibility. Dokes v. State, 971 N.E.2d 178, 179

(Ind. Ct. App. 2012).

       Sheese admitted consuming alcohol in violation of the terms of his probation. There

was evidence Sheese was involved in two physical altercations: in the first, Sheese struck his

roommate in the face with a closed fist and in the stomach with a beer can, and in the second,

he fought with a friend in the middle of a public street. After considering the evidence, the

trial court found Sheese in violation of his probation. It was therefore within the trial court’s

authority to incarcerate Sheese for the remainder of his sentence. See Ind. Code § 35-38-2-

3(h)(3) (“If the court finds that the person has violated a condition at any time before

                                               3
termination of the period, and the petition to revoke is filed within the probationary period,

the court may impose one (1) or more of the following sanctions: . . .(3) Order execution of

all or part of the sentence that was suspended at the time of initial sentencing.”). Therefore,

we find no abuse of discretion in the trial court’s decision and we accordingly affirm.

       Affirmed.

BAKER, J., and MATHIAS, J., concur.




                                              4